SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

472
CA 14-01405
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF COUNTY OF ONEIDA,
PETITIONER-PLAINTIFF-RESPONDENT,

                       V                                            ORDER

NIRAV R. SHAH, M.D., M.P.H., COMMISSIONER,
NEW YORK STATE DEPARTMENT OF HEALTH AND
NEW YORK STATE DEPARTMENT OF HEALTH,
RESPONDENTS-DEFENDANTS-APPELLANTS.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENTS-DEFENDANTS-APPELLANTS.

WHITEMAN OSTERMAN & HANNA LLP, ALBANY (CHRISTOPHER E. BUCKEY OF
COUNSEL), NANCY ROSE STORMER, P.C., UTICA, AND BOND SCHOENECK & KING,
PLLC, FOR PETITIONER-PLAINTIFF-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (Bernadette T. Clark, J.), entered March 14, 2014 in a
CPLR article 78 proceeding and declaratory judgment action. The
judgment, among other things, directed respondents-defendants to pay
petitioner-plaintiff’s pending claims for reimbursement in the amount
of $3,123,878.56.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by denying the petition-complaint in
its entirety and granting judgment in favor of respondents-defendants
as follows:

          It is ADJUDGED and DECLARED that section 61 of part D
     of section 1 of chapter 56 of the Laws of 2012 has not been
     shown to be unconstitutional,

and as modified the judgment is affirmed without costs (see Matter of
County of Chautauqua v Shah, 126 AD3d 1317).




Entered: May 1, 2015                            Frances E. Cafarell
                                                Clerk of the Court